department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date number release date uil org address taxpayer_identification_number person to contact employee identification_number employee telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia december 20xx certified mail- return receipt requested dear ' this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you issued in november of 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s during the examination you advised the internal_revenue_service that you suspended your operations you did not provide information in response to our reasonable request for information about your operations and did not file a final information_return despite information showing a filing responsibility sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by code sec_6001 and the regulations there under and failed to file returns as required by code sec_6033 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely douglas h shulman commissioner by vicki l hansen acting director eo examinations internal_revenue_service department of the treasury te_ge exempt_organizations examinations ’ second avenue m s w540 seattle washington taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items year period ended 20xx tax identification_number legend org organization name poa poa address address city city president president xx date xyz state ceo ceo issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts org ein filed form_941 for the quarter ended march 20xx on april 20xx reporting dollar_figure in taxable wages the organization filed form_941 for the quarter ended june 20xx on january 20xx reporting dollar_figure in taxable wages the form_941 for the quarter ended september 20xx was filed on october 20xx reporting dollar_figure in taxable wages the organization filed a form_941 for the quarter ended december 20xx on january 20xx reporting dollar_figure in taxable wages org is recognized as exempt under sec_501 of the internal_revenue_code and as a public charity under sec_509 of the code the last form_990 return of organization exempt from income_tax filed by the organization was for the tax period ended december 20xx received on november 20xx this form_990 reported a year end total asset balance of dollar_figure on october 20xx a phone call was placed to ceo the chief_executive_officer and registered agent of org upon contact ceo was notified of a pending examination of the books_and_records of the organization for the tax period ended december 20xx ceo indicated that a power_of_attorney was on file requested that the irs contact the power_of_attorney and that as operations had ceased in june of 20xx that the appropriate party to contact was the power_of_attorney ceo was informed that an examination was to be conducted and that per the secretary of state of xyz no termination was on file on october 20xx a phone call was placed to poa the power_of_attorney of record for the organization no one responding to the call and a message was left on the positively identified answering machine of the poa a second call was made on october 20xx to poa when a message was left with a secretary a call back was received from poa after a brief discussion of the pending audit poa indicated that she had no idea where the records were that the organization was defunct that it owed her money and that she wished to revoke her power_of_attorney a faxed form_2848 was subsequently received revoking the power_of_attorney of poa on october 20xx a phone call was placed to president president of the organization there was no response after six rings catalog number 20810w form 886-a page ‘ on october 20xx a summons was issued to the xyz state gambling commission for records pertaining to the tax period ended december 20xx copies of the summons were sent to the organization at address city xyz the address of record no response was received from the organization with respect to the summons publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit explanations of items form ala aan name of taxpayer org on january 20xx three letters were issued to the org the three letters were identical save for the mailing addresses the first letter was addressed to the organization at address city xyz the second letter was addressed to the organization care of ceo registered agent at address city xyz the third letter was issued to the organization care of ceo registered agent address city xyz all three letters requested the organization to file the form_990 for the tax period ending december 20xx year period ended 20xx tax identification_number subsequent to the issuance of the letters ceo called on february 20xx at which time the letter and accompanying information_document_request were discussed ceo was informed of how to dissolve the organization with the state how to remove herself from registered agent status and that she had until march 20xx to file articles of dissolution with the secretary of state of xyz no further contact has been received from ceo law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 h of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 form 886-a catalog number 20810w page_2 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number explanations of items form 886-a rev date name of taxpayer org revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status 20xx year period ended in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax- exempt status and to determine its liability for any unrelated_business_income_tax government’s position conclusion the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code the org is subject_to a filing requirement to file a form_990 when gross_receipts exceeds dollar_figure during a tax_year with payroll reported to the irs at over dollar_figure for the year and the beginning assets for 20xx valued at dollar_figure the organization has clearly demonstrated that income was in excess of dollar_figure for the year ended december 20xx accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for the tax periods ending december 20xx and december 20xx in accordance with regulation sec_301_6213-1 the effective date of the revocation will be the first day after the end of the 90-day period day form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
